DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending in U.S. Patent Application No. 16/784,214 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, ‘___ unit’ and ‘___ module’ that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a feature extraction unit’, ‘a feature extraction module’, ‘an optical flow estimation unit’, ‘a refining unit’, etc., in e.g. claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, see more specifically [0026] of Applicant’s Specification as filed.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 3, 5, 6, 8, 9, 10, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Csordás et al. (US 10,380,753).

As to claim 1, Csordás teaches/suggests an electronic device, configured to estimate an optical flow (col 2 lines 25-35 “Throughout this document, "displacement map" shall refer to a certain n-dimensional generalized disparity, i.e. a generalization of ... other kind of displacement maps such as the flow map in the case of investigating optical flow”, col 7 lines 18, col 22 lines 5-10, col 23 lines 5-10 “the displacement map has two values for each pixel in case of 2D optical flow, i.e. two coordinate channels”) and adapted to connect an image acquiring unit, wherein the image acquiring unit acquires a plurality of images to be analyzed (col 3 lines 50-55 “In another case of displacement map (generalized disparity), namely in case of 2D optical flow, the two input images (input datasets) correspond to frames taken by the same camera at different times (e.g. previous and current frame), i.e. these constitute the input image pair”), comprising:
a storage unit (computer memory col 25 lines 1-5), storing a feature extraction module (col 18 lines 62-67 “The extracted features are fed to units that generate (disparity unit 40e) or refine (disparity refinement units 40d, 40c, 40b) disparity (in general, displacement) images. The units applied in the present documents can also be called modules” in further view of module interpretations as guided by Applicant’s specification [0026]), wherein the feature extraction module comprises a feature extraction layer (col 5 lines 10-20 “feature extractor (branch) based on a neural network. Learnable convolutions (may be called also simply convolution or convolution operator) are applied to the input image 10a by the help of which a series of feature maps 10b, 10c, 10d and 10e are generated, successively. The convolutions applied in the embodiments of the invention (i.e. in the neural network feature extractor and in the comparator unit) are convolutions [performed] by learned filter (kernel), instead of convolutions with predefined filter applied in some known approaches as mentioned above”, col 6 lines 1-25, etc.) and a feature dimension reduction layer (col 5 lines 25-30 “A convolution can reduce the spatial dimensions of the input layer if its stride is > 1. Alternatively, separate pooling (typically average or max pooling) layers can be used to reduce spatial dimension by 2 (typically)”, col 5 lines 40-45 “As mentioned above, the spatial dimension can be also reduced by the help of pooling layers. The typically applied average and max pooling layers applied as follows”);
a feature extraction unit (feature extractor 15/25), connected to the image acquiring unit and the storage unit (Abs “a neural network based feature extractor (25) for processing the first input dataset and the second input dataset so as to generate a feature map hierarchy (50) comprising a base pair of feature maps (20e, 30e) and a refinement pair of feature maps (20b, 30b, 20c, 30c, 20d, 30d),” in further view of those various input image datasets col 3 lines 25-40, Figure 1, col 4 lines 38-50), and configured to respectively input the images (col 9 lines 30-35 “The feature map hierarchy comprises feature map pairs, i.e. there is a "sub-hierarchy" of feature maps corresponding to each of the first input dataset (e.g. left image) and the second input dataset (e.g. right image), i.e. the hierarchy has two branches)”, col 9 lines 45-50 “Left and right images may be called also simply first and second images”) to be analyzed to the feature extraction module, such that the images to be analyzed are input to the feature extraction layer to respectively generate intermediate image features corresponding to the images to be analyzed (col 6 lines 20-30 “The feature extractor is preferably pretrained to advantageously achieve better results and to avoid overfitting. For example, many different pets and other characteristic objects are taught (pretrained) to the machine learning (neural network based) components of the apparatus and the respective method. With appropriate pretraining, higher efficiency can be achieved in the recognition of objects (see below for details illustrated by the help of examples of disparity analysis)”, col 7 lines 1-10, col 10 lines 45 “For example, at the starting levels only some basic objects (e.g. lines, patches) can be differentiated, but deeper at the hierarchy many different objects can be recognized (e.g. humans, vehicles, etc.)”), and the intermediate image features corresponding to the images to be analyzed are respectively input to the feature dimension reduction layer, so that the intermediate image features are subjected to a dimension reduction process to respectively generate image features (col 5 lines 25-30 “A convolution can reduce the spatial dimensions of the input layer if its stride is > 1. Alternatively, separate pooling (typically average or max pooling) layers can be used to reduce spatial dimension by 2 (typically)”, col 5 lines 40-45 “As mentioned above, the spatial dimension can be also reduced by the help of pooling layers. The typically applied average and max pooling layers applied as follows”, Figures 1-2 any of those layers subsequent to an initial layer in view of col 6 lines 1-30, col 8 lines 60-65);
an optical flow estimation unit (disparity unit 40e), connected to the feature extraction unit, and configured to input the image feature of each of the images to be analyzed to the optical flow estimation module to generate an estimated optical flow (Abs “a displacement unit comprising a first comparator unit for obtaining an initial displacement map using the base pair of feature maps (20e, 30e); and”, col 10 lines 50-65 “in a next step, an initial displacement map is generated (in the embodiment of FIG. 2 disparity maps, namely left and right disparity maps 46e, 48e are calculated, i.e. not only one but two initial disparity maps) in a displacement (e.g. disparity) generating operation for the base pair of feature maps of the feature map hierarchy 50 based on matching a first feature map of the base pair of feature maps with a second feature map of the base pair of feature maps. The base pair of the feature maps is the pair of the feature maps 20e and 30e in the illustration of FIG. 2; these are the coarsest feature maps in the illustrated hierarchy, since the hierarchy comprises feature maps with coarser and coarser resolution on the levels starting from the images 20a and 30a.  Accordingly, an initial displacement map is generated for the base (typically last, lowest resolution, coarsest) pair of feature maps. This initial displacement map (e.g. disparity map) is a low resolution one, its resolution is to be increased for having a final displacement map”); and
a refining unit (disparity refinement units 40b, 40c, 40d, Fig. 6), connected to the optical flow estimation unit, and configured to input the estimated optical flow to a refining module to extract an estimated optical flow feature of the estimated optical flow, and integrating the estimated optical flow feature to the estimated optical flow to obtain an estimated optical flow result (Abs “a displacement refinement unit for obtain an updated displacement map for the refinement pair of feature maps (20d, 30d)”, col 11 lines 1-20 “in a step corresponding to a displacement refinement operation, the initial displacement map (e.g. disparity map) is upscaled in all of its at least one spatial dimension and/or time dimension to the scale of the refinement pair of feature maps (feature maps 20d, 30d in the illustration, see the description of FIG. 6 for details) of the feature map hierarchy (feature map hierarchy 50 in the illustration) with a respective upscaling factor (i.e. with which the initial displacement map can be upscaled to the scale of the appropriate refinement pair of feature maps) and the values of the initial displacement map are multiplied with the respective upscaling factor to generate an upscaled initial displacement map”, col 12 lines 1-40 “adding (combining) the initial disparity map and the disparity map correction obtained based on the feature maps (called correction disparity map above)”, col 14 lines 15-25 “Therefore, depending on the structure of disparity refinement units, the method arrives to the final disparity map after processing the least coarse pair of feature maps”, col 16 lines 1-35).

claim 3, Csordás teaches/suggests the device of claim 1.
	Csordás further teaches/suggests the device wherein the feature extraction module comprises a first feature extraction module and a second feature extraction module, wherein the feature extraction unit inputs the plurality of images to be analyzed to the first feature extraction module to acquire a first image feature corresponding to each of the images to be analyzed (Fig. 2 branch 27, col 9 lines 55-60 “a neural network based feature extractor 25 having two feature extractor branches 27 and 29 (a separated branch for each of the left and right images) on the left and the right side of FIG. 2, respectively, is utilized”),
the feature extraction unit further inputs the first image feature corresponding to each of the images to be analyzed to the second feature extraction module to acquire a second image feature corresponding to each of the images to be analyzed (Fig. 2 branch 29, col 8 lines 45-65, col 9 lines 55-60).

As to claim 5, Csordás teaches/suggests the device of claim 1.
	Csordás further teaches/suggests the device wherein the images to be analyzed comprise a first image to be analyzed and a second image to be analyzed (col 9 lines 45-50 “Left and right images may be called also simply first and second images”), and the first image to be analyzed and the second image to be analyzed respectively correspond to a first image feature and a second image feature (feature extractor 25 outputs), wherein the optical flow estimation unit performs pre-processing on the second image feature of the second image to be analyzed to generate a second pre-processing result (col 11 lines 35-50 “In other words, the warping operation shifts the feature map on a pixel-by-pixel basis by the values of the displacement (e.g. disparity) map. Therefore, the warped version of a feature map will be much "closer" to the other feature map to which it is to be compared (the displacement [e.g. disparity] calculated for a coarser level is itself an approximation for the shifts by the help of which one feature map can be transformed into the other feature map of the pair on a level).  Thus, by the help of warping, an approximation for the other feature map of a pair is obtained (this was called well-behaving input above). When this approximation is compared to the other feature map of the pair itself, correction to the (approximate) previous displacement (e.g. disparity) can be obtained. This warping operation allows for applying only a more limited set of shifting when seeking the appropriate displacement (e.g. disparity) refinement in a certain level displacement refinement unit”), and
integrates the second pre-processing result and the first image feature corresponding to the second image to be analyzed into a second image feature set, and extracts a feature of the second image feature set to generate an intermediate estimated optical flow (Abs “a displacement unit comprising a first comparator unit for obtaining an initial displacement map using the base pair of feature maps (20e, 30e); and”, col 10 lines 50-65 “in a next step, an initial displacement map is generated (in the embodiment of FIG. 2 disparity maps, namely left and right disparity maps 46e, 48e are calculated, i.e. not only one but two initial disparity maps) in a displacement (e.g. disparity) generating operation for the base pair of feature maps of the feature map hierarchy 50 based on matching a first feature map of the base pair of feature maps with a second feature map of the base pair of feature maps. The base pair of the feature maps is the pair of the feature maps 20e and 30e in the illustration of FIG. 2; these are the coarsest feature maps in the illustrated hierarchy, since the hierarchy comprises feature maps with coarser and coarser resolution on the levels starting from the images 20a and 30a.  Accordingly, an initial displacement map is generated for the base (typically last, lowest resolution, coarsest) pair of feature maps. This initial displacement map (e.g. disparity map) is a low resolution one, its resolution is to be increased for having a final displacement map”),
wherein the optical flow estimation unit further performs pre-processing on the intermediate estimated optical flow and the first image feature of the second image to be col 20 lines 1-15, col 24 lines 15-30 “These comparing convolution units 84 and 94 are effectively "halves" of a single convolution unit that would be applied on the reference feature map and the channel concatenated version of each shifted feature map, respectively, as the results are added together by an addition unit 98 of the comparator unit which addition unit 98 performs preferably a broadcast-addition operation. They are here separated from each other to emphasize the fact that one of the halves (the branch with the comparing convolution unit 94) needs to be performed S times, where S is the number of possible shift offsets; while the other one (the branch with the comparing convolution unit 84) needs to be performed only once, on the reference feature map”, under a potentially broad interpretation regarding what constitutes pre-processing generally, shifting, concatenation, etc. see also cost volume disclosure of col 17 lines 25-50 – evidencing the obvious nature generally of pre-processing involving a cost volume layer).

As to claim 6, Csordás teaches/suggests the device of claim 5.
	Csordás further teaches/suggests the device wherein the optical flow estimation unit further extracts an intermediate feature of the first image feature set (col 8 lines 50-65 “generate a feature map hierarchy 50 comprising a base pair of feature maps (feature maps 20e and 30e in the example of FIG. 2; typically the coarsest feature maps) and a refinement pair of feature maps (feature maps 20b-20d and 30b-30d in FIG. 2, typically the next-coarsest and even less coarser feature maps; the feature maps are preferably successively produced by means of the feature extractor)”),
Abs “a displacement refinement unit for obtain an updated displacement map for the refinement pair of feature maps (20d, 30d)”, col 11 lines 1-20, col 12 lines 1-40 “adding (combining) the initial disparity map and the disparity map correction obtained based on the feature maps (called correction disparity map above)”, col 14 lines 15-25, col 16 lines 1-35, etc. in view of col 9 lines 1-10 “Thus, one or more refinement pair of feature maps may be comprised in the feature map hierarchy. In the following, the method according to the invention is described for one refinement pair (which can be the only one, or, more preferably, one selected from a plurality of refinement pairs of feature maps as illustrated in FIG. 2). Until we turn to the case of having a plurality of (i.e. at least two) refinement pair of feature maps, we refer to this single (only or selected) refinement pair of feature maps”).

As to claim 8, Csordás teaches/suggests the device of claim 1.
	Csordás further teaches/suggests the device wherein the feature extraction layer comprises at least one convolutional layer (col 5 lines 15-20 “The convolutions applied in the embodiments of the invention (i.e. in the neural network feature extractor and in the comparator unit) are convolutions [performed] by learned filter (kernel), instead of convolutions with predefined filter applied in some known approaches as mentioned above”) and a pooling layer (col 5 lines 30-45 “Alternatively, separate pooling (typically average or max pooling) layers can be used to reduce spatial dimension by 2 (typically) ... As mentioned above, the spatial dimension can be also reduced by the help of pooling layers. The typically applied average and max pooling layers applied as follows. Applying max pooling to a pixel group, the pixel with the maximum value is selected for each feature channel”).

claim 9, Csordás teaches/suggests the device of claim 1.
	Csordás further teaches/suggests the device wherein the refining unit inputs the estimated optical flow to a dilation convolutional layer to extract the estimated optical flow feature of the estimated optical flow (col 11 lines 1-30 “Furthermore, in a step corresponding to a displacement refinement operation, the initial displacement map (e.g. disparity map) is upscaled in all of its at least one spatial dimension and/or time dimension to the scale of the refinement pair of feature maps (feature maps 20d, 30d in the illustration, see the description of FIG. 6 for details) of the feature map hierarchy (feature map hierarchy 50 in the illustration) with a respective upscaling factor (i.e. with which the initial displacement map can be upscaled to the scale of the appropriate refinement pair of feature maps) and the values of the initial displacement map are multiplied with the respective upscaling factor to generate an upscaled initial displacement map”, col 12 lines 35-45 “Thus, generally speaking for every level, before the addition in each level, the disparity map of the previous level is upscaled by the scaling factor between the feature maps of the previous and the present level. For the details of upscaling in the illustrated embodiment, see also FIG. 6”, col 13 lines 40-55, col 16 lines 1-10, col 30 lines 40-50 and 60-65 upscaling units 120, 130).

As to claim 10, this claim is the method claim corresponding to the system/device of claim 1 and is rejected accordingly.

As to claim 12, 14, 15, 17 and 18, these claims are the method claims corresponding to system/device claims 3, 5, 6, 8 and 9 respectively, and are rejected accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Csordás et al. (US 10,380,753) in view of Hornung et al. (US 2018/0205884).

As to claim 2, Csordás teaches/suggests the device of claim 1.
	Csordás fails to explicitly disclose the device further comprising: an image blending unit, connected to the refining unit, and integrating the plurality of images to be analyzed according to the estimated optical flow result, so as to obtain a panoramic image.
Hornung evidences the obvious nature of an image blending unit, integrating the plurality of images to be analyzed according to the estimated optical flow result, so as to obtain a panoramic image (System 100 comprising stitching component 116 generating panoramic image data based on those images/frames of 108 and flow fields determined based thereon 112, Fig. 8 810, [0009], [0021] “An omnistereoscopic panoramic frame image may be created by stitching, for individual frame images shown to an individual eye, specific strips from frame images”).  Hornung further suggests the manner in which an estimated optical flow result may enable the generation of a more accurate/aesthetically pleasing panoramic image – specifically one less influenced by aliasing artifacts (see [0024]).  Hornung further suggests those otherwise obvious/known benefits of a panoramic image in general – notably that such an image readily conveys an understanding of the contextual relationship between frame images and their relationship (comprehensive view) within a scene as a whole.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Csordás to further comprise an image blending unit, connected to the refining unit, and integrating the plurality of images to be analyzed according to the estimated optical flow result, so as to obtain a panoramic image as taught/suggested by Hornung, the motivation as similarly taught/suggested therein that such an optical flow based panoramic image may serve to convey an understanding of one or more contextual relationships between frame images with a reasonable expectation of success.

As to claim 11, this claim is the method claim corresponding to the system/device of claim 2 and is rejected accordingly.


2.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Csordás et al. (US 10,380,753) in view of Sun et al. (US 2020/0084427) and Ioffe et al. “Batch Normalization: Accelerating Deep Network Training by Reducing Internal Covariate Shift” (citation No. 11 Applicant’s 02/06/2020 IDS).

As to claim 4, Csordás teaches/suggests the device of claim 1.
	Csordás further teaches/suggests the device wherein the feature extraction unit inputs the plurality of images to be analyzed to the first feature extraction module to acquire a first image feature corresponding to each of the images to be analyzed (as cited above for the case of claim 1 as performed by feature extraction unit 15/25), 
Csordás fails to explicitly disclose the device wherein the feature extraction unit further performs batch normalization on the first image feature corresponding to each of the images to be analyzed,
the feature extraction unit further inputs the normalized first image feature corresponding to each of the images to be analyzed to the second feature extraction module to obtain a second image feature corresponding to each of the images to be analyzed, the feature extraction unit further performs batch normalization on the second image feature corresponding to each of the images to be analyzed.
Sun evidences the obvious nature of modifying a feature extractor network 105 (comparable to 15/25 of Csordás) to further comprise batch normalization layers between convolutional layers, such that batch normalization is performed on a first image feature corresponding to each of images to be analyzed (Image pair inputs to 105, Fig. 1A, see Fig. 1D first and second feature pyramids comparable to Csordás 27 and 29), the feature extraction unit further inputs the normalized first image feature corresponding to each of the images to be analyzed to the second feature extraction module to obtain a second image feature corresponding to each of the images to be analyzed (Figures 1C and 1D in view of [0039] disclosing optional batch normalization layers between convolutional layers), the feature extraction unit further performs batch normalization on the second image feature corresponding to each of the images to be analyzed ([0039] “In an embodiment, the feature encoder 105 is modified to include batch normalization layers and/or activation functions before or after each convolutional layer”).  Sun falls silent regarding benefits/motivation associated with the implementation of one or more batch normalization layers (e.g., to remove or reduce covariate shift), however is explicit in the option for such a modification, which may serve to suggest such a benefit associated with such a modification would be readily understood by a person of ordinary skill in the art.  Ioffe however is more explicit in this regard and discloses various advantages associated with the implementation of one or more batch normalization layers.
Ioffe is explicit in identifying the manner in which one or more batch normalization layers may serve to reduce covariate shift and dramatically improve training speed (p2 second paragraph “We propose a new mechanism, which we call Batch Normalization, that takes a step towards reducing internal covariate shift, and in doing so dramatically accelerates the training of deep neural nets. It accomplishes this via a normalization step that fixes the means and variances of layer inputs. Batch Normalization also has a beneficial effect on the gradient flow through the network, by reducing the dependence of gradients on the scale of the parameters or of their initial values. This allows us to use much higher learning rates without the risk of divergence. Furthermore, batch normalization regularizes the model and reduces the need for Dropout (Srivastava et al., 2014). Finally, Batch Normalization makes it possible to use saturating nonlinearities by preventing the network from getting stuck in the saturated modes”). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Csordás to further comprise batch normalization layers between layers of those first and second extraction modules as required by the limitations of claim 4 and taught/suggested by Sun in view of Ioffe, the motivation as similarly taught/suggested therein and identified above that such a use of batch normalization layers may enable the use of higher learning rates while avoiding risk of divergence, improving training speed, etc.

As to claim 13, this claim is the method claim corresponding to the system/device of claim 4 and is rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally, cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  Ranjan et al. “Optical Flow Estimation using a Spatial Pyramid Network” (citation No. 6 in Applicant’s 02/06/2020 IDS) discloses a multi-level pyramid Network (see e.g. Fig. 1) comprising structure/modules extracting feature maps from image inputs in a determination of flow V2.  Ranjan fails to explicitly disclose an analysis of intermediate features corresponding to image inputs by one or more feature dimension reduction layers.  At best section 6 suggests future work that may enable significant compression of a filter bank by using dimensionality reduction.


Allowable Subject Matter
	Claims 7 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669